Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Curtis Wasdworth on May 25, 2022.
Claims 1 and 18 are amended as follows:
(Currently Amended) A method for treating Trichomonas, comprising administering to a subject in need of treatment a composition comprising a ribosomal RNA binding compound having a concentration of about [[5]] 7.2 % (w/w) to about 20 % (w/w) and a debriding agent having a concentration of about 0.25 % (w/w) to about 20% (w/w) topical debriding agent based on the total composition.

18.  (Currently Amended) A composition comprising:
                        A ribosomal RNA binding compound having a concentration of about [[0.5]] 7.2 % (w/w) to about 20 % (w/w) based on the total composition; and
                       A debriding agent having a concentration of about 0.25 % (w/w) to about 20% (w/w) topical debriding agent based on the total composition.

Claims 21 and 22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a corrected notice of allowance replacing the previous notice of allowance issued June 2, 2022.  This application claims benefit of provisional application 62/691017, filed June 28, 2018.
Claims 1-3, 5, and 7-20 are pending in this application.
Claims 1-3, 5, and 7-20 as amended are examined on the merits herein.

Reasons for Allowance
The rejection of claims 1-3, 5, 7, 9-11, and 15-20 under 35 USC 103 for being obvious over Tayal et al. in view of Klopotenko et al., is withdrawn in view of the enclosed examiner’s amendment.

The rejection of claims 8 and 12-14 under 35 USC 103 for being obvious over Tayal et al. in view of Klopotenko et al. in view of Ling et al., is withdrawn in view of the enclosed examiner’s amendment.

	Currently claims 1-3, 5, and 7-20 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted April 12, 2022, and the enclosed examiner’s amendment, are seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of treating Trichomonas infection comprising topically administering to a subject in need thereof a composition comprising a ribosomal RNA binding compound and a topical debriding agent, as well as a composition comprising said ribosomal RNA binding compound and topical debriding agent.  As amended the claims further require that the concentration of topical debriding agent be at least about 7.2% (w/w).
	The prior art does not disclose compositions and methods as described in the claims.  While the ribosomal RNA binding compound paromomycin has been used in the art as a second-line therapeutic agent for treating metronidazole resistant vaginal Trichomonas infections, (See Tayal et al., Nyirjesy, Poppe, Cohelo, and CN105726552 (all of record in previous action) the art has not settled on a standard formulation for these compounds as topical agents for this indication.  Typical strengths used were 6.25% or less. (See for example Nyirjesy et al. 1998, (“Difficult-to-Treat Trichomoniasis: Results with Paromomycin Cream” Clinical Infectious Diseases (1998) vol. 26 pp. 986-988, included with 6/2/2022 PTO-892) As presently amended, the claims require that the active agent be at a concentration of at least 7.2%, which is higher than the doses explored by the prior art and higher than typical doses used for topical aminoglycoside formulations.  Therefore one of ordinary skill in the art would not have found it to be obvious to use the concentration of paromomycin recited in the present claims.
Accordingly, Applicant’s amendment submitted April 12, 2022, and the enclosed examiner’s amendment, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/16/2022